DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 7/1/2022 has been entered.  Claims 1-31 are pending.

Claim Objections
Claims 10-16 and 25-31 is objected to because of the following informalities:  
Regarding claim 31, the scope of the limitation “a best quality beam” is unclear because these claims do not recite which beams are being compared, for what purpose and how the best quality is determined.  Examiner suggests including language similar to the recitation describing the “better quality beam” in claim 1 for clarity. 
Claims 10 and 25 also have this unclear limitation.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 and 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant arguments for these claims are persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150101750 (hereinafter Samsung) in view of US 2016/0353510 (hereinafter Zhang2) and US 2020/0136680 (hereinafter Kim).
Regarding claims 10 and 25, Samsung teaches a base station / method of wireless communication by a base station, comprising: transmitting, to a user equipment (UE), control signals, on each of a plurality of beams ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal), 
Samsung does not explicitly teach wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams; and transmitting a data signal, including same data, on each of the plurality of beams based on the transmitting of the same payload on each of the plurality of beams.
However, Zhang2 teaches wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams (FIG. 4: [0044][0046]: details beam switching command; procedure where the two control beams are used and their signal qualities to select beam; beams carries control information, as control signals includes same payload); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang2 and include each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams of Zhang2 with Samsung.  Doing so would enable rapid adaptable communication (Zhang2, at paragraph [0004]).
Moreover, Kim teaches transmitting a data signal, including same data, on each of the plurality of beams based on the same payload being transmitted on each of the plurality of beams ([0091]-[0098]: details data received through any one beam and at least partly equal to the data received through another beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Kim and include the transmitting of Kim with Samsung.  Doing so would improve radio resource use efficiency (Kim, at paragraph [0018]).

Claims 11-12, 14, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2 and Kim, further in view of US 2005/0064872 (hereinafter Osseiran).
Regarding claims 11 and 26, Samsung does not explicitly teach scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals; and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams. 
Osseiran teaches scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals ([0031]: details one or more different channelization codes are allocated to each antenna beam); and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams ([0035]: details multiple different scrambling code may be allocated for each beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals; and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Regarding claims 12 and 27. Samsung does not explicitly teach, wherein the scrambling of each of the data signals further comprises scrambling a reference signal, data, or both using each of a plurality of scrambling sequences.  
Osseiran teaches scrambling a reference signal, data, or both using each of a plurality of scrambling sequences ([0035]: details scrambling code, as scrambling sequence; using it for scrambling is an intended use of the code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include scrambling a reference signal, data, or both using each of a plurality of scrambling sequences of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).

Regarding claims 14 and 29, Samsung does not explicitly teach signaling, to the UE, a scrambling sequence for each of the plurality of beams.  
Osseiran teaches signaling, to the UE, a scrambling sequence for each of the plurality of beams ([0031]: details one or more different channelization codes are allocated to each antenna beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include signaling, to the UE, a scrambling sequence for each of the plurality of beams of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2 and Kim, further in view of US 2020/0358704 (hereinafter Anafi).
Regarding claims 13 and 28, Samsung does not explicitly teach wherein the transmitting of the data signals on each of the plurality of beams comprises transmitting using a same port or transmitting using different ports
However, Anafi teaches transmitting using a same port or transmitting using different ports ([0020]: details communications port).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Anafi and include transmitting using a same port or transmitting using different ports of Anafi with Samsung.  Doing so would allow efficient system solution. (Anafi, at paragraph [0017]).

Claims 15, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2 and Kim, further in view of US 2019/0239093 (hereinafter Zhang).
Regarding claims 15 and 30, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams.  
However, Zhang teaches each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams (FIG. 2; FIG. 3: details PDCCH, as control signal, PDSCH, as data signal; if scheduling offset <= threshold: follow CORESET 1 beam; otherwise, follow TCI 0 beam, as occur before a scheduling threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Regarding claim 16, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals.
However, Zhang teaches each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals (FIG. 5; details scheduling PDCCH and scheduling offset based on TCI=0 and TCI=1; CORSET1; CORSET2; CC1; CC2, as control a TCI state of data signals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Response to Arguments
Applicant's arguments for claims 10-16 and 25-30 filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the arguments for claim 1 also apply to claim 10.  Examiner respectfully disagrees. 
The limitations argued for claim 1 are not in claims 10 or 25.  Examiner suggests including all the argued limitations of claim 1 into claims 10 and 25.
Applicant alleges that none of the cited references teach or suggest “transmitting… data signals, including same data, on each of the plurality of beams…” (emphasis added).  Examiner respectfully disagrees. 
Paragraphs [0091]-[0098] of Kim teaches, “transmitting… data signals, including same data, on each of the plurality of beams…” (emphasis added). For example, Kim details data received through any one beam and at least partly equal to the data received through another beam. Kim also details applying beam diversity in transmitting the retransmitted data. Equal data and retransmitted data may be interpreted as same data. Thus, Kim teaches data signals with same data.  Therefore, Kim teaches the limitation as claimed.
Applicant alleges that none of the cited references teach or suggest that the UE selects the best quality beam.  Examiner respectfully disagrees. 
Zhang2 details selecting control beams. The claims do not explicitly recite what is considered “best quality” beam. Under broadest reasonable interpretation (BRI), “best quality beam” may be interpreted as the beam selected because it is most desirable to cause it to be selected and thus best quality. Explicitly reciting the criteria for “best quality” may overcome the Zhang2 reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415             

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415